 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Maria Jesus Rios,                              No. CV 18-548-TUC-FRZ
10                            Petitioner,            ORDER
11    v.
12    Charles Ryan, et al.,
13                            Respondents.
14
15
16          Petitioner Maria Jesus Rios filed a Petition Under 28 U.S.C. § 2254 for Writ of
17   Habeas Corpus on November 13, 2018.
18          The case was referred to Magistrate Judge Maria S. Davila for all pretrial
19   proceedings and report and recommendation in accordance with the provisions of 28
20   U.S.C. § 636(b)(1) and LRCiv 72.1 and LRCiv 72.2 of the Rules of Practice of the United
21   States District Court for the District of Arizona, Local Rules of Civil Procedure.
22          Magistrate Judge Davila, after a thorough review of the record, issued her Report
23   and Recommendation, recommending that the District Court order Respondents to respond
24   to the merits of Claim One (in-part to the extent it relates to witness Lazaro Rios) and Claim
25   Three; and further deny and dismiss with prejudice Claim One (in-part to the extent it
26   relates to witness Felipe Martin); Claim Two; and Claim Four.
27          Petitioner filed timely objections to which Respondents filed a response in
28   opposition. Petitioner also filed a reply.
 1          Before the Court for consideration are the Petition (Doc. 1); the Report and
 2   Recommendation (Doc. 24); Petitioner’s objections (Doc. 25); Respondents’ response in
 3   opposition (Doc. 26); and Petitioner’s reply (Doc. 27).
 4          Following   an      independent   review   of   the   pleadings,   the   Report   and
 5   Recommendation, the objections thereto, and the administrative record, the Court finds in
 6   agreement with the findings of the Magistrate Judge. Accordingly,
 7          IT IS ORDERED that the Report and Recommendation (Doc. 24) is hereby
 8   ACCEPTED and ADOPTED as the findings of fact and conclusions of law by this Court;
 9          IT IS THEREFORE ORDERED that Claim One, to the extent it relates to witness
10   Felipe Martin, Claim Two, and Claim Four of the Petition Under 28 U.S.C. § 2254 for a
11   Writ of Habeas Corpus (Doc. 1) are DENIED and dismissed with prejudice;
12          IT IS FURTHER ORDERED that the Respondents shall file an answer to the
13   merits of Claim One - to the extent it relates to Lazaro Rios – and Claim Three;
14          IT IS FURTHER ORDERED that this matter is referred back to Magistrate Davila
15   for further proceedings.
16
17          Dated this 25th day of October, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
